COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  IRAAN-SHEFFIELD INDEPENDENT
  SCHOOL DISTRICT,                                §
                                                                   No. 08-19-00090-CV
                                 Appellant,       §
                                                                      Appeal from the
  v.                                              §
                                                                    83rd District Court
  KINDER MORGAN PRODUCTION                        §
  COMPANY LLC, Individually and as                                of Pecos County, Texas
  successor in Interest to KINDER                 §
  MORGAN PRODUCTION                                                (TC# P-7943-83-CV)
  COMPANY, LP,                                    §

                                 Appellee.        §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order dismissing Appellant’s petition for lack of

subject-matter jurisdiction and remand this matter to the trial court for further proceedings not

inconsistent with the court’s opinion. We further order that Appellant recover from Appellee all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.